DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-4, drawn to zinc oxide prismatic platelets.
Group II, claims 5-20, drawn to method of making zinc oxide prismatic platelets.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

During a telephone conversation with Applicant’s Representative, on November 18, 2021, a provisional election was made with traverse to prosecute the invention of group I, claims 1-4.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 5-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


Specification
The substitute specification filed March 3, 2020 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because the statement as to a lack of new matter under 37 CFR 1.125(b) is missing.  In addition, the page-numbering of the clean copy is inappropriate.  It should start with page number “1” and should not be numbered subsequently to the marked up specification (as it is currently done) in order to identify itself as a substitute specification.  The current substitute specification (the clean version) starts as page 17 which is very confusing.  It should start as page 1.  

A new substitute specification excluding the claims is required pursuant to 37 CFR 1.125(a) in order to rectify the issues as identified in section 4 above.
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown.

From this point on, any reference (e.g. page or paragraph) made to the “instant specification” is meant to refer to the specification of the PCT application which is WO 2019/054954 or PCT/TR2017/050429

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  It is stated in the instant specification that the prior art has not been able to control the thickness and geometric forms of ZnO platelets and that Applicant has been able to achieve “platelet thicknesses that are sufficiently thin enough to ensure transparency (i.e. >30% transmission at 600 nm), that have large surface areas” (instant specification, page 5, last paragraph).  However, the entire specification is devoid of any description how ZnO platelets having such .  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims recite the feature “prismatic platelets” while the specification defines “platelets” as “micron-thickness prismatic bodies essentially composed of primary nanoparticles” (instant specification, page 15, last two lines).  By that definition, “platelets” would inherently include “prismatic bodies” which is not quite the same as “prismatic platelets”; therefore, the meaning of the claim feature “prismatic platelets” is unclear.





Prior Art References
Undoped and doped hexagonal zinc oxide nanoparticles or zinc oxide nanoplatelets with a BET surface area larger than 25m2/g are known.  For Example, US Karpov et al. (US 2010/0119829), Hibst et al (US  2008/0254295), WEISS (US 2014/0142213) OR Gershon (US-2017/0065506).  However, none of the known zinc oxide particles or composites have the specific morphology as claimed; that is plurality of ZnO nanoparticles arranged to form a polygonal ZnO micro-platelets having a BET SSA of greater than 25m2/g yet with a nanometer range thickness such as the platelets are transparent (i.e. transmitting at least 30% at 600 nm wavelength).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



November 19, 2021